Citation Nr: 1138817	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right forefoot with hammertoe, currently assigned a 30 percent evaluation.

2.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a right leg condition, claimed to be a result of Department of Veterans Affairs (VA) medical treatment.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2007, which denied the Veteran's claim for an increased rating for his service-connected right foot condition.  In June 2011, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the claim for an increased rating, According to an October 2009 VA examination report, the Veteran.  At his Travel Board hearing the Veteran testified that was currently receiving Social Security Administration (SSA) disability benefits due to his service-connected foot condition.  VA has a duty to assist by requesting these potentially relevant records pertaining to the Veteran's claim from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  In addition, the Veteran testified that his condition has worsened since his last VA examination, which was in May 2007.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the claim based on 38 U.S.C.A. § 1151, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a right leg condition was denied by the RO in a December 2008 rating decision.  In January 2009, the Veteran submitted a notice of disagreement, stating that he was formally disagreeing with VA's decision to "deny responsibility, and benefits pertaining to my leg and foot."  On the face of it, this is a notice of disagreement with the issue of compensation for a right leg disability under 38 U.S.C.A. § 1151.  A notation was added by the RO, however, stating that the issue was already on appeal.  Another notation indicates that the statement was a new notice of disagreement, concerning the 38 U.S.C.A. § 1151 issue, but the claims file does not indicate that any further action has been taken.  Where a NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In view of the indication that the RO did not construe this as a NOD, combined with the absence of any further action by the RO, as reflected in the claims file, the Board believes remand for an SOC is appropriate in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  Then, schedule the veteran for a VA examination to determine the manifestations of his service-connected degenerative joint disease of the right forefoot with hammertoe.  The claims folders and a copy of this REMAND must be made available to the examiner prior to the examination.  All symptoms associated with the service-connected right foot condition should be reported in detail.  

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim for an increased rating for the right foot condition in light of all evidence of record.  If the claim remains less than a full grant of the benefit sought, the Veteran should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

4.  Furnish the Veteran with an SOC with regard to the issue of entitlement to compensation for a right leg condition under 38 U.S.C.A. § 1151.  The veteran should also be informed of his appeal rights and of the actions necessary to perfect an appeal on this issue.  This issue should only be returned to the Board if the appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


